EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Powell on 07 June 2022.

The application has been amended as follows: 
Claim 1, line 9, “and” has been deleted and replaced with “
a blade angle sensor coupled to the grading blade;
a rotatable circle coupling the grading blade to the drawbar;
a circle drive motor;
a drawbar centershift cylinder; and”;
	Claim 1, line 18, “
 wherein the control system includes a controller, wherein the controller is configured to receive the position and orientation of the drawbar and the grading blade from the drawbar sensor in response to the input from the user interface, wherein the controller is configured to signal the circle drive motor and the drawbar centershift cylinder to position the grading blade and the drawbar such that the grading blade is positioned in the second blade position in the automatic turnaround operation,
	wherein the controller is coupled to one or more additional sensors to detect whether there is a safe area for the grading machine to perform the automatic turnaround operation,” has been entered after “operation,” has been inserted after “body,”;
	Claim 1, line 21, “a” (second occurrence) has been deleted and replaced with “the”;
	Claim 1, line 21, “a” (fourth occurrence) has been deleted and replaced with “the”;
	Claim 16, line 4, “;” has been deleted and replaced with “, wherein receiving the user input includes receiving a user input via a touch screen on the user interface;”
	 Claim 16, line 8, “
	detecting with one or more additional sensors whether there is a safe area for the grading machine to perform the automatic turnaround operation,
	displaying a prompt on the user interface asking an operator to check and confirm that an area around the grading machine is safe for the automatic turnaround operation;” has been entered after “blade;”;
	Claim 21, line 1, “20” has been deleted and replaced with “16”;
	Claim 22, line 10, “
	detecting with one or more additional sensors whether there is a safe area for the grading machine to perform the automatic turnaround operation,
	displaying a prompt on the user interface asking an operator to check and confirm that an area around the grading machine is safe for the automatic turnaround operation;” has been entered after “blade;”;
	Claim 22, line 14, “; and” has been  deleted and replaced with “wherein positioning the drawbar and the grading blade to the second drawbar orientation and the second grading blade orientation includes extending or retracting a drawbar centershift cylinder and rotating a circle with a circle drive motor, and wherein the automatic turnaround operation includes controlling a wheel lean of each of one or more wheels and controlling an articulation of the grading machine; and”;
	Claim 28, line 1, “27” has been deleted and replaced with “1”;
Claims 4-7, 20, 23, 24 and 27 have been canceled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671